Ón Remand from the Supreme Court

ROBERTSON, Presiding Judge.
A portion of this court’s prior judgment has been reversed, and the cause remanded by the Supreme Court of Alabama. Ex parte Boyette, 728 So.2d 644 (Ala.1998). In compliance with the Supreme Court’s opinion, that portion of the judgment of the trial court denying Boyette’s claim under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., against Jefferson County is hereby reversed and the cause remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED IN PART AND REMANDED.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ„ concur.